DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed on 03/23/2021, in which, claims 1-13, are pending. Claims 1 and 11 are independent. Claims 2-10 and 13, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-2 and 11-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saida et al. (USPAP 2002/0075523).

Referring to claim 1, Saida teaches an image reading apparatus ([numeral 200 of fig 2, denotes a main body of a digital copying machine 199, see 0038), comprising: a reader (202 of fig 1) configured to read an image of a document to be transported ([an automatic document feeder 6 is connected to the reader section 1 to feed a placed original to a predetermined position] as shown in fig 1]);
a cleaning section (fig 16) configured to clean a reading surface of the reader ([208 of fig 4]), a drive source for performing a cleaning operation of the reading surface by the cleaning section, ([FIG. 16 is a view showing alarm display to prompt a user to clean an image reading position by press clean button of fig 16, see also 0105]); see also 0008-0009]); and 
a control unit ([170 of fig 4]), configured to control the drive source, wherein when the control unit ([176 of fig 4]) detects dirt on the reading surface based on data received from the reader, (208 of fig 4) the control unit (170 of fig 4) controls the drive source to perform the cleaning operation by the cleaning section, ([0059] in a dust detection processing which, an image formed on the CCD sensor via the lens 207 is read, digitized, undergoes shading correction, then is transferred to the dust detection unit 176, as in the case of an original image]) see also ([0101] a control example for determining whether a read-while-feed operation is to be executed on the basis of the 

Referring to claim 2, Saida teaches an image reading apparatus ([numeral 200 of fig 2, denotes a main body of a digital copying machine 199, see 0038), wherein, the cleaning section is disposed at a position facing the reader in a rotatable manner, and cleans the reading surface by being rotated, [0111] If YES in step S301, it is determined that cleaning has been done]).

Referring to claim 11, Saida teaches an image reading apparatus ([numeral 200 of fig 2, denotes a main body of a digital copying machine 199, see 0038), reading control method ([image reading apparatus and control method. see 0001]) comprising: a reading step of reading an image of a document to be transported; ([an automatic document feeder 6 is connected to the reader section 1 to feed a placed original to a predetermined position] as shown in fig 1]); and a cleaning step of cleaning a reading surface of a reader, wherein the cleaning step is executed when dirt on the reading surface is detected based on data received from the reader, ([FIG. 16 is a view showing alarm display to prompt a user to clean an image reading position by press clean button of fig 16, see also 0105]); see also 0008-0009]).

Referring to claim 12, Saida teaches an image reading apparatus ([numeral 200 of fig 2, denotes a main body of a digital copying machine 199, see 0038), further comprising: a detecting step of detecting dirt on the reading surface in a state in which a 

Claims Objected to having Allowable Subject Matter

Claims 3-10 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Examiner Notes: The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472.  The examiner can normally be reached on 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/NEGUSSIE WORKU/           Primary Examiner, Art Unit 2677